Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  August 19, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  150298(74)                                                                                       Bridget M. McCormack
                                                                                                         David F. Viviano
  _________________________________________                                                          Richard H. Bernstein
                                                                                                           Joan L. Larsen,
                                                                                                                     Justices
  In re Contempt of KELLY MICHELLE DORSEY.
  _________________________________________

  PEOPLE OF THE STATE OF MICHIGAN,
            Petitioner-Appellee,
                                                                   SC: 150298
  v                                                                COA: 309269
                                                                   Livingston CC Family Division:
                                                                     08-012596-DL
  TYLER MICHAEL DORSEY,
           Respondent,
  and

  KELLY MICHELLE DORSEY,
             Appellant.
  ____________________________________/

         On order of the Chief Justice, the second motion of petitioner-appellee to extend
  the time for filing its brief is GRANTED. The brief will be accepted as timely filed if
  submitted on or before August 24, 2016.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                August 19, 2016
                                                                              Clerk